Exhibit (10)(vi)(1)

AMENDMENT NUMBER ONE TO THE

NORTHERN TRUST CORPORATION

SUPPLEMENTAL THRIFT-INCENTIVE PLAN

(As Amended and Restated Effective as of January 1, 2008)

WHEREAS, the Northern Trust Corporation (the “Corporation”) maintains the
Northern Trust Corporation Supplemental Thrift-Incentive Plan, As Amended and
Restated effective as of January 1, 2008 (the “Plan”); and

WHEREAS, amendment of the Plan is now considered desirable;

NOW, THEREFORE, by virtue and in exercise of the amending power reserved to the
Corporation under section 7.1 of the Plan, and pursuant to the authority
delegated to the undersigned officer by resolutions of the Compensation and
Benefits Committee of the Board of Directors of the Corporation dated
October 20, 2009, the Plan is hereby amended, effective January 1, 2010, as
follows:

 

1. To delete Section 1.17 of the Plan in its entirety and to substitute the
following therefor:

 

  “1.17 “Qualified Plan Basic Profit Sharing Contribution” means the basic
profit sharing contribution made by the Company with respect to a Participant
under and in accordance with the terms of the Qualified Plan for any Plan Year
beginning on or after January 1, 2005 and prior to January 1, 2010.”

 

2. To delete Section 1.26 of the Plan in its entirety and to substitute the
following therefor:

 

  “1.26 “Supplemental Basic Profit Sharing Contribution” means the basic profit
sharing contribution, if any, made by the Company for the benefit of a
Participant under and in accordance with the terms of the Plan for any Plan Year
beginning on or after January 1, 2005 and prior to January 1, 2010.”

 

3. To delete Section 2.1(a)(ii) of the Plan in its entirety and to substitute
the following therefor:

 

  “(ii) An employee of the Company (A) who is eligible to participate in the
Qualified Plan in a Plan Year beginning on or after January 1, 2005 and prior to
January 1, 2010 and (B) for whom the Company makes a Supplemental Basic Profit
Sharing Contribution to his or her Supplemental Basic Profit Sharing
Contribution Account pursuant to Section 3.4 of the Plan shall be a Participant
in the Plan for purposes of his or her Supplemental Basic Profit Sharing
Contribution Account.”

 

4. To delete the period at the end of the first paragraph of Section 3.3 of the
Plan, to substitute a comma therefor and to add the following after the comma:

“excluding any contingent Matching Contribution formula and provisions related
to any contingent Matching Contribution formula set forth in the Qualified
Plan.”



--------------------------------------------------------------------------------

5. To delete Section 3.4 of the Plan in its entirety and to substitute the
following therefor:

“Supplemental Basic Profit Sharing Contributions. The Company shall make a
Supplemental Basic Profit Sharing Contribution on behalf of a Participant for
any Plan Year beginning on or after January 1, 2005 and prior to January 1,
2010, based upon the Participant’s Salary that does not exceed the Code
Section 401(a)(17) limitation for such Plan Year, and only to the extent that
all or part of the Qualified Plan Basic Profit Sharing Contribution cannot be
made for such Plan Year due to any limitation imposed by Code Section 415 for
such Plan Year. Such Supplemental Basic Profit Sharing Contribution shall be
made in accordance with the basic profit sharing contribution formula and
provisions set forth in the Qualified Plan. Supplemental Basic Profit Sharing
Contributions shall be discontinued for Plan Years beginning on and after
January 1, 2010.

The Supplemental Basic Profit Sharing Contribution made for the benefit of a
Participant for any Plan Year beginning on or after January 1, 2005 and prior to
January 1, 2010 shall be allocated to a Supplemental Basic Profit Sharing
Contribution Account maintained under the Plan in the name of such Participant
at such time(s) as the Committee shall determine, but in any event as of the
last day of any such Plan Year.”

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed on
its behalf this 29th day of October, 2009, effective January 1, 2010.

 

THE NORTHERN TRUST COMPANY

By:  

/s/ Timothy P. Moen

Name:   Timothy P. Moen Title:   Executive Vice President and   Human Resources
Department Head

 

- 2 -